Citation Nr: 0605870	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis (DVT) of the left leg, to include as secondary to 
service-connected varicose veins of the left leg.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins of the right leg, and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1957. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  During the pendency of these claims, 
jurisdiction over the claims file was transferred to the RO 
in Reno, Nevada.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2004.  
A transcript of the hearing is associated with the claims 
file.

In November 2004, the Board remanded this case for further 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

In a June 2002 statement, the veteran and his representative 
indicated that the veteran was filing a claim for service 
connection for DVT in both legs.  In its November 2004 
Remand, the Board concluded that the veteran had reasonably 
raised the issue of entitlement to service connection for DVT 
of the right leg, and referred the issue to the originating 
agency.  That issue has still not been adjudicated by the 
originating agency, and is again referred to it for 
appropriate action.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for varicose veins of the right leg, and if so, 
whether the reopened claim should be granted is addressed in 
the remand that follows the order section of this decision.

FINDING OF FACT

The veteran does not currently have a DVT of the left leg or 
any residual thereof.  


CONCLUSION OF LAW

DVT of the left leg was not incurred in or aggravated by 
active duty, and is not proximately due to or a result of 
service-connected varicose veins of the left leg.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for DVT of the left 
leg.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a March 2005 letter from the originating agency 
to the veteran and his representative.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
Social Security Administration (SSA) records, and pertinent 
VA medical records have been obtained.  Private medical 
records identified by the veteran were also obtained.  
Neither the veteran nor his representative has identified any 
outstanding existing evidence, to include medical records, 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence.  The 
veteran has alleged that the most recent VA examination is in 
adequate.  For the reasons discussed below, the Board has 
determined that the medical evidence of record is sufficient 
to decide the claim and that a remand for another VA 
examination is not in order.  In sum, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
October 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had VCAA notice 
been provided before the initial adjudication of the claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the veteran was treated for varicosities of both 
legs in the service, there is no reference in the medical 
records to DVT.  At separation in March 1957, the veteran was 
found to have a normal vascular system and lower extremities.  
Moreover, in a VA peripheral vascular examination in October 
1966, the presence of a DVT was not noted.  Since service, 
the veteran's VA outpatient records and private treatment 
records show a diagnosis of DVT of the right leg.  However, 
clinical and examination findings have consistently shown 
that there is no DVT of the left leg.  

The Board notes that the veteran was found to be disabled by 
SSA in May 1998 due to DVT of the right leg.  However, DVT of 
the left leg was not identified in that decision, either as a 
diagnosis or as a basis for SSA's determination.  

The veteran was afforded a venous ultrasound of the left 
lower extremity in January 2002.  The diagnosis was 
superficial thrombosis.  The examiner found that there was no 
definite deep venous thrombosis.  

In November 2002, a medical opinion was prepared based on a 
records review.  The physician found no indication of 
arterial disease, and no indication of serious symptoms 
related to the left lower extremity.  The examiner found 
evidence of superficial thrombosis, but found no indication 
of DVT.  He stated that it was highly unlikely that such 
superficial thrombosis would result in long term disability, 
and that such symptoms would be short-lived.  He further 
found that the presence of varicose veins do not indicate 
that they will result in thrombosis, and such a long history 
of varicose veins would make it difficult to associate 
thrombosis with service.  

While a January 2003 ambulatory care progress note shows a 
diagnosis of DVT of the right lower extremity and 
"possible" DVT of the left lower extremity, there is no 
explanation or elaboration accompanying the diagnosis; it is 
not supported by clinical findings, and it does not appear 
that the diagnosis was accompanied by an examination of the 
veteran.  Moreover, a statement that a diagnosis is possible 
is not a conclusive diagnosis, but is, in essence, 
speculation.  A diagnosis or opinion by a health care 
professional that is not conclusive, is not entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

Nevertheless, to clarify any uncertainty raised by the 
January 2003 finding, in August 2005, the veteran was 
afforded a VA examination for the purpose of determining 
whether the veteran currently has DVT of the left leg.  On 
examination, no DVT were palpated.  The August 2005 examiner 
diagnosed superficial thrombosis and specifically found that 
there is no clinical indication to warrant a diagnosis of 
deep vein thrombosis.  He stated that the veteran's 
superficial thromboses cause a transient type of inflammation 
and generally do not produce chronic edema.  

Based on the consistent body of competent medical evidence, 
the Board finds that there is no current DVT of the left leg 
or residual thereof.  In essence, there is no competent and 
probative evidence that establishes such a diagnosis.  While 
the veteran has stated that he has DVT of the left leg, he is 
not a medical professional, and as such, his opinions with 
respect to medical matters are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board acknowledges the veteran's contention, as 
included in a November 2005 VA Form 21-4138, that the 
examiner who conducted the August 2005 VA examination was not 
an M.D., but was a certified physician's assistant (PA-C).  
The Board's Remand instructions specified that the veteran be 
afforded an examination by a "physician."  Under the 
Court's holding in Stegall v. West, 11 Vet. App. 268 (1998), 
the RO's acceptance of an examination that was not conducted 
by a physician constitutes error.  

However, in this case, the Board finds that the RO's failure 
to comply with the Remand order is not prejudicial to the 
veteran and does not render the examination inadequate.  The 
August 2005 examiner's diagnosis is in complete accord with 
the other competent medical evidence of record.  There is 
therefore no reasonable basis to suspect that the diagnosis 
is flawed, or that a diagnosis by a physician would in fact 
be any different.  Moreover, while not a physician, the 
August 2005 examiner is unquestionably a competent medical 
professional.  He reviewed the claims file in conjunction 
with a thorough examination of the veteran.  The Board can 
find nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
veteran's complaints.  That the examiner's findings do not 
support the veteran's complaints is not a reason to find the 
examination inadequate.  

The veteran also submitted photographs of his legs in 
November 2005, and contested the examiner's finding that 
there were no ulcers, edema or eczema found on examination.  
The Board has considered whether a Remand is necessary for 
the purpose of having these photos reviewed by a physician; 
however, such a Remand does not appear to be warranted in 
this case.  The August 2005 examiner personally examined the 
veteran's legs in conjunction with his opinion.  The veteran 
expressed his concern that the examiner did not allow enough 
time to pass after his support stockings were removed before 
examining his legs.  However, it is presumed that the 
examiner understands better than either the Board or the 
veteran on what basis a diagnosis of DVT is to be made.  The 
examiner did not state or suggest that additional examination 
or pictures of the veteran's legs would assist in a 
diagnosis.  The examiner was obviously aware of the effect of 
the support stockings, as he commented on them in his report.  
In fact, there is no reasonable basis to believe that a 
Remand for additional examination of the veteran or 
evaluation of the photos submitted by him would benefit him 
or would further the Board's evaluation of his appeal.  Such 
examination is therefore not necessary.  Accordingly, the 
Board rejects the veteran's contention and the implied 
request that another examination be scheduled.  

In sum, the Board finds that a preponderance of the evidence 
of record is against a diagnosis of DVT of the left lower 
extremity.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The Board therefore 
finds, in the absence of an identified disability of DVT of 
the left leg, that service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for DVT of the left leg is denied.


REMAND

The Board notes initially that, in its November 2004 Remand, 
the Board directed that the veteran be afforded a VA 
examination to determine the presence and etiology of 
varicose veins of the right leg.  The Board specifically 
instructed that the examiner state an opinion as to whether 
it is at least as likely as not that varicose veins of the 
right leg originated during the veteran's active service or 
are otherwise etiologically related to active service.  

The veteran was afforded a VA examination in the August 2005.  
The examiner diagnosed varicose veins of the right leg and 
stated that "it is not at least likely as not that this 
condition progressed into deep vein thrombosis.  In the SMR, 
he had this condition in late 1953 and after 13 years it was 
not demonstrated by the exit physical and peripheral vascular 
examination performed by Dr. L. W. on September, 9 1966."  

The Board finds that the opinion as stated does not comply 
with the Board's instructions, in that the examiner did not 
state an opinion as to whether the current right leg varicose 
veins are related to service, but stated an opinion as to 
whether the condition progressed into deep vein thrombosis.  
The issue before the Board is not whether the veteran is 
entitled to service connection for deep vein thrombosis of 
the right leg, but whether, upon reopening of the claim, he 
is entitled to service connection for varicose veins of the 
right leg.  The Board finds that this error is prejudicial to 
the veteran, as there is no other competent evidence of 
record that addresses this question.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall, 11 Vet. App. 268.

Accordingly, this case is again REMANDED to the Appeals 
Management Center (AMC) or the RO for the following actions:

1.  The AMC or the RO should arrange for 
a records review and medical opinion by a 
physician with appropriate expertise to 
determine the etiology of any the 
varicose veins of the veteran's right 
leg.  The examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's varicose veins of the right leg 
are etiologically related to his military 
service.  An explanation of the reasoning 
for this opinion must be provided.  If 
the examiner determines that an 
additional examination is required to 
adequately address the question, the AMC 
or the RO should arrange such 
examination.  

The claims folder must be made available 
to and reviewed by the examiner.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


